


Exhibit 10.70

CONFIDENTIAL TREATMENT

COMMERCIAL SUPPLY AGREEMENT

        This Commercial Supply Agreement (this "Agreement") is entered into and
effective as of the 1st day of June 2002 ("Effective Date") by and between
Baxter Pharmaceutical Solutions LLC ("BAXTER"), a Delaware limited liability
company having a place of business at 927 South Curry Pike, Bloomington, Indiana
47403, and IDEC Pharmaceuticals Corporation ("CLIENT"), a Delaware corporation
having a place of business at 3030 Callan Road, San Diego, CA 92121.

RECITALS

  1. CLIENT is engaged in the development, bulk production, formulation, sale
and distribution of pharmaceutical products;
  2.
BAXTER is engaged in the filling, labeling and packaging of pharmaceutical
products;
  3.
CLIENT and BAXTER desire to have BAXTER fill, package, inspect, label, and test
a certain pharmaceutical product known as Ibritumomab Tiuxetan ("Zevalin") for
distribution and sale by CLIENT.
        NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:
Article 1,  DEFINITIONS
        As used in this Agreement, the following words and phrases shall have
the following meanings:
  1.1
"Affiliate" of a party hereto shall mean any entity that controls or is
controlled by such party, or is under common control with such party. For
purposes of this definition, an entity shall be deemed to control another entity
if it owns or controls, directly or indirectly, at least fifty percent (50%) of
the voting equity of another entity (or other comparable ownership interest for
an entity other than a corporation).
  1.2
"Batch" shall mean a specific quantity of a Kit Component or Kit set forth in
the Project Plan for such Kit Component or Kit that (a) is intended to have
uniform character and quality within specified limits, and (b) is Produced
according to a single manufacturing run during the same cycle of Production.
  1.3
"BAXTER SOPs" shall mean BAXTER's Standard Operating Procedures. Copies of
BAXTER's Standard Operating Procedures have been provided by BAXTER to CLIENT
prior to the Effective Date. BAXTER shall be responsible at all times to cause
the Product-specific BAXTER SOPs to be consistent with the Product Master Plan.
  1.4
"BLA" shall mean CLIENT's biologics license application filed with the FDA
relating to the Kit and each Kit Component, together with any amendments and
supplements to such application as may be filed during the term of this
Agreement.
  1.5
"Bulk Conjugated Antibody" shall mean the bulk form of the active ingredient,
2B8-MX-DTPA conjugated antibody, used as the raw material in the Production of
the Kit.
  1.6
"Cancellation Fee" shall be the applicable fee payable by CLIENT for
modification or cancellation of a Firm Purchase Order set forth in [CONFIDENTIAL
TREATMENT REQUESTED], as amended, supplemented or restated from time to time by
mutual written agreement of the parties.
 
 
 
 

1

--------------------------------------------------------------------------------


  1.7
"CLIENT Trademarks" shall mean the proprietary mark(s) for Product owned by
CLIENT.
  1.8
"Components" shall mean all Components, including Bulk Conjugated Antibody, used
by BAXTER in the Production of Products under this Agreement. Components are
listed in the Kit Component Specifications and Kit Specifications, such
Components identified as Components supplied by CLIENT ("CLIENT Supplied
Components") and Components supplied by BAXTER ("BAXTER Supplied Components").
  1.9
"Confidential Information" shall have the meaning set forth in the
Confidentiality Agreement.
  1.10
"Confidentiality Agreement" shall mean the Confidentiality Agreement signed by
CLIENT and Baxter Healthcare Corporation on December 10, 2001 and assigned to
BAXTER on or about January 1, 2002, as amended hereby and as amended,
supplemented or restated hereafter from time to time by mutual written agreement
of the parties.
  1.11
"Current Good Manufacturing Practices" or "cGMP" shall mean (a) the good
manufacturing practices required by the FDA and set forth in the FD&C Act or FDA
Regulations (including without limitation 21 CFR 210 and 211), policies or
guidelines, in effect at any time during the term of this Agreement, for the
Production and testing of pharmaceutical materials as applied solely to
Products, and (b) the corresponding requirements of each applicable Regulatory
Authority.
  1.12
"Delivery Date" shall mean, (i) with respect to a Kit Component, the date that
such Kit Component is filled, and (ii) with respect to a Kit, the date that such
Kit is delivered to a common carrier designated by CLIENT.
  1.13
"Effective Date" shall mean the date of this Agreement as set forth above.
  1.14
"FDA" shall mean the United States Food and Drug Administration or any successor
entity thereto.
  1.15
"FD&C Act" shall mean the United States Federal Food, Drug and Cosmetic Act, as
may be amended from time to time.
  1.16
"Kit" shall mean one (1) reaction vial, one (1) 50mM sodium acetate vial, one
(1) formulation buffer vial (U.S. or EU as applicable) and one (1) 2B8-MX-DTPA
conjugated antibody vial, labeled, packaged and assembled with secondary
packaging components for use either as an imaging agent (a "Labeled Imaging
Kit") or as a therapeutic agent (a "Labeled Therapeutic Kit"), as specified in
[CONFIDENTIAL TREATMENT REQUESTED], as amended, supplemented or restated from
time to time in accordance with Section 2.2.2.
  1.17
"Kit Component" shall mean any one (1) of the individual vials specified in
[CONFIDENTIAL TREATMENT REQUESTED], as amended, supplemented or restated from
time to time in accordance with Section 2.2.2, which is labeled ("Labeled Kit
Component") or unlabeled ("Unlabeled Kit Component").
  1.18
"Kit Component Specifications" shall mean the specifications and testing to be
performed for each Kit Component, set forth on [CONFIDENTIAL TREATMENT
REQUESTED], as amended, supplemented or restated from time to time in accordance
with Section 2.2.2.
  1.19
"Kit Specifications" shall mean the specifications, and testing to be performed
for each Kit, set forth on [CONFIDENTIAL TREATMENT REQUESTED], as amended,
supplemented or restated from time to time in accordance with Section 2.2.2.
  1.20
"Long Range Forecast" shall be defined in Section 4.1.
 
 
 
 

2

--------------------------------------------------------------------------------


  1.21
"Master Batch Record" shall mean the formal set of instructions for the
Production of each Kit Component or the Kit. The Master Batch Record for the
Production of the 2B8-MX-DTPA conjugated antibody vial is set forth on
[CONFIDENTIAL TREATMENT REQUESTED]. The Master Batch Record for each other Kit
Component shall be the formal set of instructions, for the Production of such
Kit Component, that is mutually acceptable to the parties and (except as the
parties otherwise mutually agree in writing) shall contain all contents of the
batch record previously provided by CLIENT to BAXTER for such Kit Component. The
parties shall use commercially reasonable efforts to complete the Master Batch
Record for each other Kit Component within [CONFIDENTIAL TREATMENT REQUESTED]
after the Effective Date (but in any event prior to the Production of a
Stability/Validation Batch for such Kit Component). The Master Batch Record for
each other Kit Component shall be incorporated into [CONFIDENTIAL TREATMENT
REQUESTED] upon their completion. The Master Batch Record for the Kits shall be
the formal set of instructions, for the Production of the Kits, that is mutually
acceptable to the parties and (except as the parties otherwise mutually agree in
writing) shall contain all content of the batch record previously provided by
CLIENT to BAXTER for the Kits. The parties shall use commercially reasonable
efforts to complete the Master Batch Record for the Kits within [CONFIDENTIAL
TREATMENT REQUESTED] after the Effective Date (but in any event prior to the
Production of a Kit). The Master Batch Record for the Kits shall be incorporated
into [CONFIDENTIAL TREATMENT REQUESTED] upon their completion. The Master Batch
Record for each Kit Component or Kit may be amended, supplemented or restated
from time to time by mutual written agreement of the parties.
  1.22
"Produce" or "Production" shall mean the filling, packaging, inspecting,
labeling, and testing of a Kit Component or Kit by BAXTER.
  1.23
"Products" shall mean, collectively, the Kits and the Unlabeled Kit Components.
  1.24
"Product Master Plan" shall mean, collectively, the following:
 
•
the Quality Agreement;
 
•
the Kit Specifications;
 
•
the Kit Component Specifications;
 
•
the Master Batch Records;
 
•
the Project Plans;
 
•
the Regulatory Authorities and Countries where Products will be sold, set forth
on [CONFIDENTIAL TREATMENT REQUESTED], as amended, supplemented or restated from
time to time in accordance with Section 2.2.2;
 
•
the Regulatory Plan;
 
•
the Cancellation Fees;
 
•
the Purchase Prices; and
 
•
the Shipping Instructions.
  1.25
"Project Plans" shall mean, collectively, the plans containing the parameters
for the Production of Products set forth on [CONFIDENTIAL TREATMENT REQUESTED]
6, as amended, supplemented or restated from time to time by mutual written
agreement of the parties.
  1.26
"Purchase Order" shall mean written orders from CLIENT to BAXTER which shall
specify (a) the quantity of Kit Component or Kit ordered, (b) Delivery Dates,
and (c) delivery destinations.
 
 
 
 

3

--------------------------------------------------------------------------------


  1.27
"Purchase Price" shall mean, with respect to each Kit Component or Kit that is
Produced under this Agreement and released by BAXTER's quality assurance
department in accordance with the Quality Agreement, the applicable price for
such Kit Component or Kit Produced under this Agreement set forth in Part A of
[CONFIDENTIAL TREATMENT REQUESTED], as amended, supplemented or restated from
time to time in accordance with Section 2.2.2 or as the parties otherwise
mutually agree in writing. The Purchase Price for each Kit Component or Kit is
subject to adjustment from time to time in accordance with Section 5.3.
  1.28
"Quality Agreement" shall mean the Intercompany Quality Agreement in the form
attached as [CONFIDENTIAL TREATMENT REQUESTED] to this Agreement entered into by
BAXTER and CLIENT as of the Effective Date, as amended, supplemented or restated
from time to time in accordance with Section 2.3 or as the parties otherwise
mutually agree in writing.
  1.29
"Regulatory Approval" shall mean all authorizations by the appropriate
Regulatory Authority necessary for commercial sale in a jurisdiction, including
without limitation, approval of labeling, price, reimbursement and Production.
  1.30
"Regulatory Authority" shall mean those agencies or authorities responsible for
regulation of Products in the United States and overseas. BAXTER shall have no
obligation to Produce Products in compliance with the requirements of a
Regulatory Authority not specified in [CONFIDENTIAL TREATMENT REQUESTED], as
amended, supplemented or restated from time to time in accordance with Section
2.2.2.
  1.31
"Regulatory Plan" shall mean the plan containing regulatory services and support
for regulatory submissions and supporting documentation for Production of
Products attached as [CONFIDENTIAL TREATMENT REQUESTED], as amended,
supplemented or restated from time to time by mutual written agreement of the
parties.
  1.32
"Released Executed Batch Record" shall mean the completed batch record (in the
form of the applicable Master Batch Record) and associated deviation reports,
investigation reports, and Certificates of Analysis (provided in accordance with
the Quality Agreement) created for each Batch and approved as released to CLIENT
under cGMP by BAXTER's quality assurance department.
  1.33
"Rolling Forecast" shall be defined in Section 4.1
  1.34
"Shipping Instructions" shall mean the shipping instructions for Product
Produced under this Agreement set forth on [CONFIDENTIAL TREATMENT REQUESTED],
as amended, supplemented or restated from time to time in accordance with
Section 2.2.2.
  1.35
"Stability/Validation Batches" shall mean (a) with respect to each Kit Component
(other than the reaction vial specified in [CONFIDENTIAL TREATMENT REQUESTED]
(as amended, supplemented or restated from time to time in accordance with
Section 2.2.2)), the first [CONFIDENTIAL TREATMENT REQUESTED] cGMP batches
thereof Produced under this Agreement, and (b) with respect to the reaction vial
specified in [CONFIDENTIAL TREATMENT REQUESTED] (as amended, supplemented or
restated from time to time in accordance with Section 2.2.2), the first cGMP
batch thereof Produced under this Agreement.
Article 2,  PRODUCT MASTER PLAN
  2.1
Product Master Plan. Prior to the Effective Date, the parties have mutually
agreed upon each of the exhibits attached to this Agreement comprising the
Product Master Plan.
 
 
 
 

4

--------------------------------------------------------------------------------


  2.2
Amendment of Product Master Plan.
 
2.2.1
Except as otherwise set forth in Sections 2.2.2 and 2.3, the Product Master Plan
may be amended from time to time, as the parties experience with the Production,
testing and use of the applicable Product warrants, only upon mutual written
agreement of CLIENT and BAXTER.
 
2.2.2
At the reasonable request of CLIENT, the parties shall negotiate in good faith
modification(s) to the Kit Specifications and/or Kit Component Specifications to
address regulatory concerns raised by any Regulatory Authority or reasonably
raised by CLIENT. At the reasonable request of CLIENT, the parties shall
negotiate in good faith modification(s) to the list of countries where Products
will be sold and/or the Regulatory Authorities. The Shipping Instructions may be
amended from time to time, in the reasonable discretion of CLIENT effective upon
written notice to BAXTER. In the event of any modification(s) to the Kit
Component Specifications, Kit Specifications, the Shipping Instructions, the
list of countries where Products will be sold and/or the Regulatory Authorities
that result in an [CONFIDENTIAL TREATMENT REQUESTED]
  2.3
Quality Agreement. The effectiveness of this Agreement is conditioned upon the
parties duly executing and delivering the Quality Agreement on or before the
Effective Date. At the reasonable request of either party, the parties shall
negotiate in good faith amendment(s) to the Quality Agreement (a) to address
matters specific to the Production of Product for sale and use outside the
United States, and (b) to address regulatory concerns raised by any Regulatory
Authority or reasonably raised by either party.
  2.4
No Amendment of Agreement. In the event that the terms of the Product Master
Plan or Quality Agreement are inconsistent with the terms of this Agreement,
this Agreement shall control, unless otherwise explicitly agreed to in writing
by the parties. The Product Master Plan and Quality Agreement shall be deemed to
be incorporated herein and by reference and made a part of this Agreement.
Article 3,  PURCHASE AND SUPPLY OF PRODUCT
  3.1
Agreement to Purchase and Supply. Pursuant to the terms and conditions of this
Agreement, CLIENT shall purchase from BAXTER, and BAXTER shall Produce and
deliver to CLIENT, such quantities of Products as ordered by CLIENT in
accordance with Sections 3 and 4 of this Agreement.
  3.2
Reproduction, Rework or Reprocessing. If any reprocessing, rework, or
reproduction is required in order to meet the Kit Component Specifications
and/or Kit Specifications, BAXTER shall conduct such reprocessing, rework, or
reproduction in compliance with cGMPs and the BLA. Any reprocessing, rework,
reproduction, or change which is not covered by the BLA must be approved in
writing by CLIENT prior to implementation. [CONFIDENTIAL TREATMENT REQUESTED]
 
 
 
 

5

--------------------------------------------------------------------------------


  3.3
Bulk Conjugated Antibody and Other Components Delivery. CLIENT, [CONFIDENTIAL
TREATMENT REQUESTED], shall deliver or cause to be delivered, (a) a reasonably
sufficient amount of Bulk Conjugated Antibody and/or other CLIENT Supplied
Components, and (b) any applicable certificate of analysis therefor, all to be
delivered to BAXTER at least [CONFIDENTIAL TREATMENT REQUESTED] calendar days in
advance of the scheduled date for the applicable Production. Except as may
specifically be set forth in the Product Master Plan, on receipt of the Bulk
Conjugated Antibody and/or other CLIENT Supplied Components as set forth above,
BAXTER's sole obligation with respect to evaluation of the Bulk Conjugated
Antibody and other CLIENT Supplied Components shall be to review the
accompanying certificate of analysis to confirm that the Bulk Conjugated
Antibody and/or other CLIENT Supplied Components (as applicable) conform with
the Kit Specifications and/or Kit Component Specifications (as applicable).
CLIENT at all times shall retain title to all Bulk Conjugated Antibody and other
CLIENT Supplied Components, and all accompanying documentation supplied by
CLIENT, together with all vials filled with Bulk Conjugated Antibody or other
CLIENT Supplied Components.
  3.4
Material Safety. CLIENT shall provide BAXTER a Material Safety Data Sheet for
all Bulk Conjugated Antibody and other CLIENT Supplied Components delivered to
BAXTER. BAXTER shall immediately notify CLIENT of any unusual health or
environmental occurrence relating to a Product, including, but not limited to
any claim or complaint by any employee of BAXTER or any of its Affiliates or
third party that the operations of BAXTER pursuant to this Agreement have
resulted in any adverse health or safety effect on an employee or third party.
BAXTER agrees to advise CLIENT immediately of any safety or toxicity problems of
which it becomes aware regarding a Product.
  3.5
Vendor and Supplier Audit and Certification. CLIENT shall be solely responsible
for certifying and auditing all vendors and suppliers of Bulk Conjugated
Antibody and Components. All vendors and suppliers of Bulk Conjugated Antibody
and Components shall be subject to CLIENT's prior written approval, and may be
changed by CLIENT from time to time upon written notice to BAXTER. To the extent
such changes result in increased cost to BAXTER, BAXTER may adjust the Purchase
Price for Product in accordance with the mechanism set forth in Section 5.3.
  3.6
Purchase of Materials. BAXTER shall purchase, at BAXTER's expense, all packaging
and filling materials listed in the Product Master Plan, primary container
Components and secondary packaging materials required to Produce Product. BAXTER
shall control packaging materials listed in the Product Master Plan and shall
assist CLIENT with evaluation and purchase of modified materials in the event
that CLIENT requests, pursuant to Section 2.2, a packaging change in the Kit
Specifications and/or Kit Component Specifications. BAXTER shall not initiate
any changes to materials without written approval from CLIENT.
  3.7
BAXTER Supplied Components. BAXTER will purchase the BAXTER Supplied Components
in quantities sufficient to meet CLIENT's Purchase Orders for Kit Components or
Kits consistent with Section 4. [CONFIDENTIAL TREATMENT REQUESTED]
  3.8
Importer of Record. In the event any material or equipment to be supplied by
CLIENT, including without limitation CLIENT Supplied Components and Bulk
Conjugated Antibody, is imported into the United States for delivery to BAXTER
("Imported Goods"), such Imported Goods shall be imported [CONFIDENTIAL
TREATMENT REQUESTED] CLIENT shall be the "Importer of Record" of such Imported
Goods. As the Importer of Record, CLIENT shall be responsible for
(a) [CONFIDENTIAL TREATMENT REQUESTED], (b) [CONFIDENTIAL TREATMENT REQUESTED]
(c) [CONFIDENTIAL TREATMENT REQUESTED].
 
 
 
 

6

--------------------------------------------------------------------------------


  3.9
Storage.
 
3.9.1
Product Storage. In no event shall BAXTER be required to store any Kit Component
or Kit for more than [CONFIDENTIAL TREATMENT REQUESTED] after such Kit Component
or Kit is released by BAXTER's quality assurance department, without BAXTER's
prior written consent and CLIENT's agreement to reimburse BAXTER for at the rate
set forth in Part B of [CONFIDENTIAL TREATMENT REQUESTED], as amended,
supplemented or restated from time to time in accordance with Section 2.2.2 or
as the parties otherwise mutually agree in writing.
 
3.9.2
Bulk Conjugated Antibody and Other CLIENT Supplied Component Storage. In no
event shall BAXTER be required to store more than a [CONFIDENTIAL TREATMENT
REQUESTED] supply of Bulk Conjugated Antibody or other CLIENT Supplied
Components as calculated [CONFIDENTIAL TREATMENT REQUESTED] without the prior
written consent of BAXTER and CLIENT's agreement to reimburse BAXTER at the rate
set forth in Part B of [CONFIDENTIAL TREATMENT REQUESTED], as amended,
supplemented or restated from time to time in accordance with Section 2.2.2 or
as the parties otherwise mutually agree in writing.
 
3.9.3
Third Party Storage. BAXTER shall be permitted to store [CONFIDENTIAL TREATMENT
REQUESTED] in third party storage facilities only to the extent permitted in the
applicable Project Plans, provided in each case that (a) such third party shall
have been previously approved in writing by CLIENT and (b) CLIENT shall have the
right to visit, inspect and audit such third party's facilitates and records
used in or that otherwise directly affect the storage of any Kit Component or
Kit.
Article 4,  [CONFIDENTIAL TREATMENT REQUESTED]
  4.1
[CONFIDENTIAL TREATMENT REQUESTED].
 
4.1.1
[CONFIDENTIAL TREATMENT REQUESTED].
 
4.1.2
Prior to the [CONFIDENTIAL TREATMENT REQUESTED] of each [CONFIDENTIAL TREATMENT
REQUESTED] after the Effective Date, CLIENT will provide BAXTER in writing a
[CONFIDENTIAL TREATMENT REQUESTED] rolling forecast of CLIENT's forecasted
orders for Products (the "Rolling Forecast"). CLIENT shall not increase the
quantity forecasted for the [CONFIDENTIAL TREATMENT REQUESTED] of each Rolling
Forecast to more than [CONFIDENTIAL TREATMENT REQUESTED] of the quantity
forecasted for the second calendar quarter of the immediately preceding Rolling
Forecast, and shall not decrease the quantity forecasted for the first calendar
quarter of each Rolling Forecast to [CONFIDENTIAL TREATMENT REQUESTED] of the
quantity forecasted for the [CONFIDENTIAL TREATMENT REQUESTED] of the
immediately preceding Rolling Forecast.

7

--------------------------------------------------------------------------------



  4.1.3 BAXTER shall supply CLIENT with the quantity of each Product ordered by
CLIENT for a calendar quarter, unless the quantity ordered for such calendar
quarter exceeds [CONFIDENTIAL TREATMENT REQUESTED] of the quantity of such
Product forecasted for such calendar quarter in the most recent Rolling
Forecast, in which event BAXTER shall use commercially reasonable efforts to
supply quantities [CONFIDENTIAL TREATMENT REQUESTED] of the quantity of such
Product forecasted for such calendar quarter in the most recent Rolling
Forecast. In no event shall CLIENT order and purchase in any calendar quarter
less [CONFIDENTIAL TREATMENT REQUESTED]of the quantity of such Product
forecasted for such calendar quarter in the most recent Rolling Forecast (the
"Minimum Quantity"). [CONFIDENTIAL TREATMENT REQUESTED] Notwithstanding anything
to the contrary in this Agreement, CLIENT's minimum purchase obligations under
this Agreement, other than with respect to the Stability/Validation Batches of
Product under this Agreement, shall not commence [CONFIDENTIAL TREATMENT
REQUESTED] Additionally, notwithstanding anything to the contrary in this
Agreement, the [CONFIDENTIAL TREATMENT REQUESTED]
 
4.1.4
[CONFIDENTIAL TREATMENT REQUESTED]
  4.2
Purchase Orders. Prior to or on the [CONFIDENTIAL TREATMENT REQUESTED], CLIENT
shall submit Purchase Orders to BAXTER covering CLIENT's purchases of Kit
Components and Kits pursuant to this Agreement. CLIENT shall not, without the
written consent of BAXTER, designate (a) a Delivery Date in a Purchase Order for
Kits earlier than [CONFIDENTIAL TREATMENT REQUESTED] from the date CLIENT
submits the Purchase Order therefor, provided that CLIENT has satisfied its
obligations under this Agreement to enable sufficient Kit Components to be
available, or (b) a Delivery Date in a Purchase Order for Kit Components earlier
than [CONFIDENTIAL TREATMENT REQUESTED] from the date CLIENT submits the
Purchase Order. Within [CONFIDENTIAL TREATMENT REQUESTED]after the receipt of a
Purchase Order, BAXTER shall provide a confirmation of receipt of such Purchase
Order setting forth the Delivery Date that BAXTER will meet and setting forth
BAXTER's filling date for such order. [CONFIDENTIAL TREATMENT REQUESTED] If
BAXTER is unable to meet the specified Delivery Date, except when caused by
CLIENT's delay in delivery of Bulk Conjugated Antibody or other CLIENT Supplied
Components, BAXTER shall so notify CLIENT and provide to CLIENT an alternative
Delivery Date which shall not be more than [CONFIDENTIAL TREATMENT REQUESTED]
later than the initial Delivery Date designated by CLIENT in its Purchase Order.
In the event that CLIENT modifies or cancels [CONFIDENTIAL TREATMENT REQUESTED]
without BAXTER's written consent, CLIENT shall pay the Cancellation Fees as set
forth in the Product Master Plan. To the extent of any conflict between Purchase
Orders submitted by CLIENT and this Agreement, this Agreement shall control.
  4.3
Bulk Conjugated Antibody and Other Component Delivery Delays. BAXTER shall have
no responsibility for delays in delivery of Product caused by delays in receipt
of Bulk Conjugated Antibody or other CLIENT Supplied Components. BAXTER shall
have no responsibility for delays in delivery of Product to the extent
[CONFIDENTIAL TREATMENT REQUESTED]
Article 5,  PRICE
  5.1
Kit Component and Kit Purchase Price. The price to be paid by CLIENT for each
Kit Component or Kit that is Produced under this Agreement and released by
BAXTER's quality assurance department in accordance with the Quality Agreement
shall be the applicable Purchase Price therefor, as set forth in Part A of
[CONFIDENTIAL TREATMENT REQUESTED], as amended, supplemented or restated from
time to time in accordance with Section 2.2.2 or as the parties otherwise
mutually agree in writing.
 
 
 
 

8

--------------------------------------------------------------------------------


  5.2
Process Development, Validation, Regulatory and Other Services Price. The price
to be paid by CLIENT for process development, validation, regulatory and other
services (which price shall exclude the Purchase Price for each Kit Component or
Kit that is Produced under this Agreement and released by BAXTER's quality
assurance department in accordance with the Quality Agreement) shall be set
forth in Part B of [CONFIDENTIAL TREATMENT REQUESTED], as amended, supplemented
or restated from time to time in accordance with Section 2.2.2 or as the parties
otherwise mutually agree in writing.
  5.3
Purchase Price Adjustment. [CONFIDENTIAL TREATMENT REQUESTED], the Purchase
Price of each Kit Component or Kit may be adjusted to reflect changes in the
cost of BAXTER Supplied Components and labor costs paid by BAXTER in connection
with the Production of such Kit Component or Kit, not to exceed the change in
the [CONFIDENTIAL TREATMENT REQUESTED]. BAXTER shall provide CLIENT with written
notice, which notice shall set forth the amount of such Purchase Price
adjustment. BAXTER shall provide such notice not later than [CONFIDENTIAL
TREATMENT REQUESTED] following each such anniversary date to be effective, and
any increase set forth in such notice shall be effective for Purchase Orders
received by BAXTER after such anniversary date.
Article 6,  SHIPMENT AND INVOICING
  6.1
Delivery Terms. BAXTER shall ship Products in accordance with the Product Master
Plan, and deliver Products to CLIENT or to a location designated by CLIENT in
applicable Purchase Order [CONFIDENTIAL TREATMENT REQUESTED] BAXTER's facility
in Bloomington, Indiana freight collect, by a common carrier designated by
CLIENT in Shipping Instructions, at [CONFIDENTIAL TREATMENT REQUESTED] expense;
provided, however, subject to Article 13, BAXTER shall be responsible for the
loading of Products on departure [CONFIDENTIAL TREATMENT REQUESTED] shall
procure, [CONFIDENTIAL TREATMENT REQUESTED], insurance covering damage or loss
to Products during shipping.
  6.2
Exporter of Record. CLIENT shall be the exporter of record for any Product
shipped out of the United States, as CLIENT remains the owner of such Product.
CLIENT warrants that all shipments of any Product exported from the United
States will be made in compliance with all applicable United States export laws
and regulations and all applicable import laws and regulations into the country
of deportation.
 
[CONFIDENTIAL TREATMENT REQUESTED]. CLIENT shall select and [CONFIDENTIAL
TREATMENT REQUESTED] freight forwarder who shall solely be CLIENT's agent.
CLIENT and its freight forwarder shall be responsible for preparing and filing
the Shipper's Export Declaration and any other applications required for the
export. BAXTER shall cooperate with CLIENT by providing reasonable assistance in
preparing and filing any necessary documents to support CLIENT's import and
export applications.
  6.3
Foreign Corrupt Practices Act. CLIENT acknowledges it is not the agent of BAXTER
and represents and warrants that it has not, and covenants that it will not, pay
anything of value to any government employee in connection with the resale of
Products.
 
 
 
 

9

--------------------------------------------------------------------------------


  6.4
Payment Terms. BAXTER shall invoice CLIENT for each Kit Component or Kit that is
Produced under this Agreement and released by BAXTER's quality assurance
department in accordance with the Quality Agreement at the time such Kit
Component or Kit is so released; provided, however, that the stated due date of
each such invoice shall not be prior to the later of (a) [CONFIDENTIAL TREATMENT
REQUESTED] following the date of CLIENT's receipt of the applicable Product
samples, (b) [CONFIDENTIAL TREATMENT REQUESTED] following the date of CLIENT's
receipt of the applicable Released Executed Batch Record(s) and related
documentation in accordance with the Product Master Plan, or (c) [CONFIDENTIAL
TREATMENT REQUESTED]s following the date of the invoice. BAXTER shall invoice
CLIENT for all process development, validation and regulatory services (if any)
monthly in arrears, which invoices shall set forth in reasonably specific detail
the services performed and the costs therefor. CLIENT shall pay all amounts
invoiced on or before the stated due date of the applicable invoice, provided
that on the date of such invoice BAXTER shall have (a) sent by facsimile such
invoice to CLIENT to such facsimile number as most recently requested in writing
by CLIENT for such purpose, and (b) deposited the original of such invoice in
the United States mail, first class postage prepaid and addressed to CLIENT at
such address as most recently requested in writing by CLIENT for such purpose.
Notwithstanding anything to the contrary in this Section, [CONFIDENTIAL
TREATMENT REQUESTED]
 
Payments shall be made in U.S. dollars by check delivered to BAXTER, or by wire
transfer. Each invoice shall be payable by CLIENT in accordance with the terms
noted above. [CONFIDENTIAL TREATMENT REQUESTED].
  6.5
Default in Payment Obligations. In addition to all other remedies available to
BAXTER in the event of a CLIENT default, if CLIENT fails to make payments as
required hereunder of amounts invoiced (other than amounts contested by CLIENT
in good faith), [CONFIDENTIAL TREATMENT REQUESTED].
Article 7,  ACCEPTANCE OF PRODUCT
  7.1
Product Conformity. Within the later of [CONFIDENTIAL TREATMENT REQUESTED],
CLIENT shall have the right to determine whether Product conforms to cGMP, to
all other applicable United States laws and regulations and all foreign laws and
regulations of the countries listed in [CONFIDENTIAL TREATMENT REQUESTED] (as
amended, supplemented or restated from time to time in accordance with Section
2.2.2), to the applicable Kit Component Specifications and/or Kit
Specifications, and to the applicable Project Plan(s) and the Quality Agreement
(collectively the "Product Requirements"). Notwithstanding the foregoing, if
CLIENT has conducted at least one test of the applicable Batch and in good faith
has requested in writing, within the time period specified in Section 7.1,
additional time to perform additional testing, then such period shall be
extended as reasonably necessary for CLIENT, or BAXTER (if requested by CLIENT),
to perform such additional testing.
 
7.1.1
If (a) any Product conforms to the Product Requirements, or (b) CLIENT fails to
notify BAXTER within the time period specified in Section 7.1 that any Product
does not conform to the Product Requirements, then CLIENT shall be deemed to
have accepted such Product and waived its right to revoke acceptance.
 
7.1.2
If CLIENT believes any Product does not conform to the Product Requirements, it
shall give written notice to BAXTER specifying the manner in which such Product
fails to meet the Product Requirements. Guidelines for resolving any disputed
claims regarding conformity of Product are set forth in Section 7.1.3.
 
 
 
 

10

--------------------------------------------------------------------------------


 
7.1.3
If the parties dispute whether any Product is conforming or non-conforming, the
samples of Product will be submitted to a mutually acceptable laboratory or
consultant for resolution, whose determination of conformity or non-conformity,
and the cause thereof of non-conformity, shall be binding upon the parties. The
non-prevailing party shall bear the costs of such laboratory or consultant,
except as set forth in Section 7.2.3.
  7.2
Remedies for Non Conforming Product.
 
7.2.1
In the event BAXTER agrees that any Product is non-conforming or the laboratory
determines that the shipment of Product is non-conforming, BAXTER shall replace
such non-conforming Product within the latter of (a) [CONFIDENTIAL TREATMENT
REQUESTED] from receipt of the applicable replacement CLIENT Supplied
Component(s) from CLIENT or (b) [CONFIDENTIAL TREATMENT REQUESTED] from the date
of determination by the third party of non-conformity or agreement by BAXTER of
such non-conformity.
 
7.2.2
[CONFIDENTIAL TREATMENT REQUESTED]
 
7.2.3
[CONFIDENTIAL TREATMENT REQUESTED]
  7.3
Non Conforming Bulk Conjugated Antibody or Other CLIENT Supplied Components. If
Product is rejected by CLIENT, and such Product's failure to meet the Product
Requirements is the result of non-conforming Bulk Conjugated Antibody or other
CLIENT Supplied Component(s), then such non-conformity shall be deemed not to be
non-conforming as a result of the negligence, omission or willful misconduct of
BAXTER or BAXTER's breach of its warranties or obligations under this Agreement.
Article 8,  TERM AND TERMINATION
  8.1
Term. This Agreement shall be effective on the Effective Date and shall continue
for sixty (60) months thereafter (the "Term"), unless earlier terminated in
accordance with the terms of this Agreement.
  8.2
Termination for Breach. Either party may terminate this Agreement upon the
material breach of this Agreement by the other party if such material breach is
not cured by the breaching party within ten (10) calendar days for monetary
defaults, and thirty (30) calendar days for non-monetary defaults (or such
additional time reasonably necessary to cure such non-monetary default provided
the breaching party has commenced a cure within the thirty (30) calendar day
period and is diligently pursuing completion of such cure) after receipt by the
breaching party of written notice of such default. In the event that the
Production or sale of any Product is enjoined due to the alleged infringement by
either party of the proprietary rights of a third party such occurrence shall
not be deemed a breach of this Agreement by CLIENT or BAXTER.
  8.3
Termination by CLIENT. CLIENT may terminate this Agreement, at its option in its
sole discretion, (a) if CLIENT fails to obtain the applicable Regulatory
Approval to sell Product Produced by BAXTER under this Agreement within
[CONFIDENTIAL TREATMENT REQUESTED] following the Effective Date due in whole or
in part to any act or omission of BAXTER, or (b) upon the withdrawal of the Kit
from the market and termination of the marketing and sales of the Kit by CLIENT.
  8.4
Additional Rights and Remedies. Subject to Section 13.1, termination under this
Section 8 shall be in addition to the other rights and remedies of the
terminating party. Termination of this Agreement for any reason shall not
relieve any party of any obligations accruing prior to such termination.
 
 
 
 

11

--------------------------------------------------------------------------------


  8.5
Non-cancelable Costs and Expenses. In the event of the termination of this
Agreement, except by CLIENT as a result of a breach by BAXTER under Section 8.2,
CLIENT shall (a) [CONFIDENTIAL TREATMENT REQUESTED] In addition, in the event of
termination or cancellation for any reason, [CONFIDENTIAL TREATMENT REQUESTED]
BAXTER promptly shall deliver such materials to CLIENT pursuant to Section 6.1.
CLIENT shall make payment for all [CONFIDENTIAL TREATMENT REQUESTED] described
in this Section 8.5 within thirty (30) calendar days from the date of receipt by
CLIENT of the applicable invoice.
  8.6
Termination Damages. In addition to [CONFIDENTIAL TREATMENT REQUESTED], (a) in
the event of termination of this Agreement by BAXTER under Section 8.2 or (b) in
the event of termination of this Agreement by CLIENT under clause (b) of Section
8.3, [CONFIDENTIAL TREATMENT REQUESTED].
  8.7
Survival. Termination, expiration, cancellation or abandonment of this Agreement
through any means or for any reason, except as set forth in Section 13.1, shall
be without prejudice to the rights and remedies of either party with respect to
any antecedent breach of any of the provisions of this Agreement. The provisions
of Sections 8, 12, 13, 14, 15, 16, 17 and 18 hereof shall survive expiration or
termination of this Agreement.
  8.8
Files and Records. Upon the expiration or termination of this Agreement, BAXTER
promptly shall make available to CLIENT copies of all manufacturing and process
development documents and records relating to Product, shall store the originals
or electronic copies of such documents and records according to cGMPs in a safe
and secure facility for at least two (2) years after the expiration date of the
last Batch Produced by BAXTER under this Agreement, and shall permit the FDA or
other Regulatory Authorities access to such documents and records to the extent
requested thereby. For a period of twelve (12) months following expiration or
termination of this Agreement, BAXTER shall make available to CLIENT for review,
from the DMF, any non-confidential information contained therein that is
reasonably related to Product that may be used by CLIENT to support any
investigational studies or commercial marketing of Product.
Article 9,  PRODUCTION OF PRODUCT
  9.1
Production. BAXTER shall Produce Product in accordance with the Product
Requirements. Subject to compliance with reasonable rules and regulations of
BAXTER relating to confidentiality, safety and security, CLIENT shall have the
right to access the BAXTER facilities directly affecting the Production of
Product, and all applicable records related thereto, to oversee Production of
Product in accordance with the Quality Agreement and BAXTER's standard
visitation policy. CLIENT shall have the right to oversee each Production run of
Product (from Component preparation through final labeling and assembly) in
accordance with the Quality Agreement. CLIENT shall have the right to render
technical advice and direction to BAXTER regarding Production of Product
pursuant to their involvement in the generation of the Master Batch Record or
direct communication with the Project Manager or Technical Service
Representative. BAXTER promptly shall implement all reasonable advice and
direction provided that such advice and direction is not inconsistent with the
Product Master Plan, BAXTER SOPs, and cGMPs. If CLIENT observes or discovers
variances from established standards and methods of Production of Product,
CLIENT shall give written notice thereof to BAXTER, and upon receipt of any such
notice, BAXTER promptly shall take all appropriate remedial or corrective action
and give written notice to CLIENT describing in reasonable detail such actions
taken. If BAXTER disagrees with any such advice and direction, the parties shall
discuss in good faith an appropriate resolution.
 
 
 
 

12

--------------------------------------------------------------------------------


  9.2
Audits. CLIENT shall have the right to audit BAXTER's facilities in accordance
with the Quality Agreement. Such audits shall be scheduled at mutually agreeable
times upon reasonable advance written notice to BAXTER, shall be at CLIENT's
expense, and shall not occur more than one (1) time per calendar year unless
required by BAXTER's compliance status or CLIENT's obligations as a license
holder. If CLIENT requests additional audits which are not due to BAXTER's
compliance status and BAXTER agrees to such audits, CLIENT will incur fees as
reasonably determined by BAXTER. Such fees shall be paid promptly upon
completion of such audits. In connection with performing such audits, CLIENT
shall comply with all reasonable rules and regulations promulgated by BAXTER
relating to confidentiality, safety and security. All information disclosed or
reviewed in such inspections shall be deemed to be the property of BAXTER and
BAXTER Confidential Information (subject to the exceptions set forth in Section
1 of the Confidentiality Agreement).
  9.3
Testing. In accordance with the Quality Agreement, BAXTER shall test, or cause
to be tested by third party testing facilities audited by BAXTER, in accordance
with the Product Requirements, each Batch of Product Produced pursuant to this
Agreement before delivery to CLIENT. A certificate of analysis for each Batch of
Product delivered to CLIENT shall set forth the items tested by BAXTER,
specifications, and test results in accordance with the Quality Agreement.
BAXTER shall send, or cause to be sent, such certificates along with one (1)
copy of the Released Executed Batch Record to CLIENT prior to or at the same
time of shipment of Product to CLIENT.
 
As required by the FDA, CLIENT shall assume full responsibility for final
release of each lot of Product.
  9.4
Permits and Licenses. Client shall have sole responsibility, at its expense, for
obtaining all permits and licenses necessary or required for the sale, marketing
and commercialization of each Product Produced by BAXTER hereunder. BAXTER shall
be responsible, [CONFIDENTIAL TREATMENT REQUESTED], to obtain and maintain all
permits and licenses required for it to carry out its regulatory and Production
obligations hereunder. BAXTER, at CLIENT's request [CONFIDENTIAL TREATMENT
REQUESTED], shall cooperate with CLIENT by assisting in preparing and filing any
necessary documents to support CLIENT's applications for permits and licenses.
  9.5
Regulatory Requirements. Each party promptly shall notify the other of new
regulatory requirements of which it becomes aware which are relevant to the
Production of a Product under this Agreement and which are required by the FDA,
any other applicable Regulatory Authority or other applicable laws or
governmental regulations, and shall confer with each other with respect to the
best means to comply with such requirements. Notwithstanding anything to the
contrary in this Agreement, BAXTER shall be responsible for its compliance with
all regulatory requirements of the United States and all foreign countries
listed in [CONFIDENTIAL TREATMENT REQUESTED] (as amended, supplemented or
restated from time to time in accordance with Section 2.2.2) that are applicable
to BAXTER's facilities and BAXTER's activities in Production, whether or not
CLIENT is aware of such requirements and has failed to give notice to BAXTER.
  9.6
Drug Master File. In accordance with the Product Master Plan, BAXTER shall file
and maintain the appropriate Drug Master File ("DMF") and related reference
applications (e.g. Site Master File) for its Production of each Product
hereunder in accordance with 21 CFR 314.420, as may be amended from time to
time, at BAXTER's expense.

13

--------------------------------------------------------------------------------



  9.7 Changes in Manufacturing
 
  9.7.1
Changes to Product Master Plan. BAXTER agrees to inform CLIENT within
[CONFIDENTIAL TREATMENT REQUESTED] of the result of any regulatory development
that directly affect the Production of a Product or changes to Product-specific
BAXTER SOPs. BAXTER shall give written notice to CLIENT of any such changes, and
CLIENT and BAXTER will review such development or changes in accordance with the
Quality Agreement; provided, however, that (a) BAXTER shall assure that all such
changes to the Product-specific BAXTER SOPs are consistent with the Product
Master Plan unless the parties otherwise expressly agrees in writing, and
(b) any changes to the Product Master Plan shall be made only in accordance with
Section 2.2.
 
  9.7.2
Product-Specific Changes. If facility, equipment, process or system changes are
required of BAXTER as a result of requirements set forth by the FDA or any other
Regulatory Authority, and such regulatory changes apply primarily to the
Production and supply of a Product, then CLIENT and BAXTER will review such
requirements and agree in writing to such regulatory changes in accordance with
the Quality Agreement, and [CONFIDENTIAL TREATMENT REQUESTED] (a) BAXTER shall
assure that all such changes to the Product-specific BAXTER SOPs are consistent
with the Product Master Plan unless the parties otherwise expressly agree in
writing, and (b) any changes to the Product Master Plan shall be made only in
accordance with Section 2.2.
  9.8
Equipment Expenses. If BAXTER is required to obtain specialized equipment in
order to Produce a Product for CLIENT, the costs of such equipment [CONFIDENTIAL
TREATMENT REQUESTED].
  9.9
Ownership and Use of Equipment. All such equipment [CONFIDENTIAL TREATMENT
REQUESTED] shall be owned solely by CLIENT; provided, however, that such
equipment shall remain at BAXTER's facility used for Production of Products and
shall be available for BAXTER's use solely in connection with the Production of
Products for CLIENT. BAXTER shall not use such equipment for any other purpose,
shall not transfer such equipment to any third party or other location, shall
not purport to convey or grant to any third party an interest in such equipment,
and shall take no action inconsistent with CLIENT's ownership of such equipment.
During the term of this Agreement, BAXTER shall be responsible for maintaining,
servicing and insuring (including by means of self-insurance) such equipment to
the same extent and in the same manner as BAXTER maintains, services and insures
(including by means of self- insurance) its own equipment. BAXTER shall maintain
appropriate records regarding the use, maintenance and service of such
equipment. Upon termination of this Agreement, BAXTER promptly shall deliver
such equipment to CLIENT at such location as CLIENT reasonably requests.
Article 10,  REGULATORY
10.1
Regulatory Approvals. In accordance with the Product Master Plan, CLIENT will
diligently pursue Regulatory Approval of marketing licenses for Products
Produced by BAXTER hereunder. CLIENT will advise BAXTER of document requirements
in support of BLA and similar applications required of foreign governments and
agencies including amendments, license applications, supplements and maintenance
of such. BAXTER will provide documents and assist CLIENT in preparation of
submissions to Regulatory Authorities (both U.S and foreign) designated by
CLIENT in support of CLIENT's BLAs, similar applications required of foreign
governments and licenses. All regulatory submission preparation and maintenance
performed by BAXTER for CLIENT shall be specified in the Product Master Plan.
 
 
 
 

14

--------------------------------------------------------------------------------


10.2
Regulatory Authority Inspections.
 
10.2.1
Interaction with Regulatory Authorities. All interaction with Regulatory
Authorities (both written and oral) that directly affects Product or the
Production of Product shall be conducted in accordance with the provisions of
this Article 10. At CLIENT's request, BAXTER will authorize Regulatory
Authorities to review on CLIENT's behalf applications related to the Production
of Products.
 
10.2.2
Product Pre-Approval Inspection. In the case of the Product Pre-Approval
Inspection by the FDA related to the Products, the following shall apply:
(a) BAXTER immediately shall inform CLIENT of the notice of such inspection;
(b) BAXTER shall permit a representative of CLIENT (who shall be selected by
BAXTER from a list of senior representatives reasonably provided by CLIENT) to
be present at such inspection (but not to participate, except as requested by
BAXTER); (c) BAXTER shall permit such representative of CLIENT to be present at,
and participate in, each daily wrap up session for such inspection and the
post-inspection wrap up session for such inspection; (d) BAXTER promptly shall
provide CLIENT with copies of all written materials, including without
limitation copies of any Notice of Inspection (FDA Form 482), other notice of
inspection, notice of violation, other similar notice, or Inspectional
Observations (FDA Form 483) received by BAXTER relating to such inspection, and
(e) BAXTER shall provide CLIENT with advance copies of all proposed responses to
any such inspections, notices or actions, shall permit CLIENT reasonable
opportunity to review and comment on each such response, shall reasonably
consider CLIENT's reasonable comments thereon, and shall provide CLIENT with
copies of each such response as submitted.
 
10.2.3
Other Product Specific Inspections. In the case of an inspection (other than the
Product Pre-Approval Inspection) by a Regulatory Authority that directly affects
the Production of Products, the following shall apply: (a) BAXTER immediately
shall inform CLIENT of the notice of such inspection; (b) BAXTER shall permit a
representative of CLIENT (who shall be selected by BAXTER from a list of senior
representatives reasonably provided by CLIENT) to be present at the BAXTER
facility that is the subject of such inspection (but not to be present at the
inspection or to participate, except as requested by BAXTER); (c) BAXTER shall
permit such representative of CLIENT to be present at, and participate in, each
daily wrap up session for such inspection and the post-inspection wrap up
session for such inspection; (d) BAXTER promptly shall provide CLIENT with
copies of all written materials, including without limitation copies of any
Notice of Inspection (FDA Form 482), other notice of inspection, notice of
violation, other similar notice, or Inspectional Observations (FDA Form 483)
received by BAXTER relating to such inspection, and (e) BAXTER shall provide
CLIENT with advance copies of all proposed responses to any such inspections,
notices or actions, shall permit CLIENT reasonable opportunity to review and
comment on each such response, shall reasonably consider CLIENT's reasonable
comments thereon, and shall provide CLIENT with copies of each such response as
submitted.
 
 
 
 

15

--------------------------------------------------------------------------------


 
10.2.4
Other Inspections. In the case of an inspection by a Regulatory Authority of a
Baxter facility that does not directly affect the Production of Products, the
following shall apply: (a) BAXTER promptly shall provide CLIENT with copies of
all written materials (with confidential information that does not directly
affect the Production of Products redacted therefrom), including without
limitation copies of any Notice of Inspection (FDA Form 482), other notice of
inspection, notice of violation, other similar notice, or Inspectional
Observations (FDA Form 483) received by BAXTER relating to such inspection; and
(b) BAXTER promptly shall provide CLIENT with copies of all responses to any
such inspections, notices or actions (with confidential information that does
not directly affect the Production of Products redacted therefrom).
10.3
Accelerated Delivery of Kits. In the event of any adverse regulatory action,
including without limitation receipt by BAXTER from the FDA or other Regulatory
Authorities of a warning letter, injunction, restraining order, notice of intent
to do any of the foregoing, or notice of intent to revoke or suspend any of
BAXTER's licenses that directly affect Product or the Production of Product,
BAXTER shall deliver to CLIENT, within forty eight (48) hours of a written
request from CLIENT and after tender by CLIENT of the applicable Purchase Price,
all Kits and Kit Components requested by CLIENT in BAXTER's possession; provided
that BAXTER is not prohibited from doing so per any applicable law, regulation,
court or agency order, notice, or ruling.
Article 11,  TRADEMARKS
11.1
CLIENT grants to BAXTER a non-exclusive, royalty free license to use the CLIENT
Trademarks for the sole purpose of allowing BAXTER to fulfill its
responsibilities under this Agreement. Such license shall not be transferable in
whole or in part.
11.2
CLIENT shall be solely responsible for selecting, registering and enforcing the
CLIENT Trademarks used to identify a Product and except as set forth in Section
11.1 and shall have sole and exclusive rights in such CLIENT Trademarks.
Article 12,  REPRESENTATIONS AND WARRANTIES
12.1
Mutual Representations. Each party hereby represents and warrants to the other
party that (a) the person executing this Agreement is authorized to execute this
Agreement; (b) this Agreement is legal and valid and the obligations binding
upon such party are enforceable by their terms; and (c) the execution, delivery
and performance of this Agreement does not violate any law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.
 
 
 
 

16

--------------------------------------------------------------------------------


12.2
BAXTER Warranties. BAXTER represents and warrants that, as of the time of
delivery to CLIENT in accordance with this Agreement, all Product Produced under
this Agreement (a) conforms to the Kit Component Specifications and/or Kit
Specifications (as applicable), (b) has been Produced in accordance with cGMP
and all applicable laws and regulations set forth in the Product Master Plan and
in accordance with the applicable Certificates of Analysis (provided in
accordance with the Quality Agreement) accompanying each Batch of Product, and
(c) is not adulterated or misbranded within the meaning of the FD&C Act. BAXTER
represents and warrants that it has obtained (or will obtain prior to Producing
Product), and will remain in compliance with during the term of this Agreement,
all permits, licenses and other authorizations (the "Permits") which are
required under federal, state and local laws, rules and regulations applicable
to the Production only of Product as specified in the Product Master Plan;
provided, however, BAXTER shall have no obligation to obtain Permits relating to
the sale, marketing, distribution or use of Products or with respect to the
labeling of Products. BAXTER makes no representation or warranty with respect to
the sale, marketing, distribution or use of Bulk Conjugated Antibody, other
CLIENT Supplied Components or Products or as to printed materials specified by
CLIENT or its consignee. BAXTER represents and warrants that (i) no BAXTER
employees performing services on behalf of BAXTER under this Agreement have been
debarred under Section 306 of the FD&C Act, and (ii) to its knowledge, no
persons (other than BAXTER employees) performing services on behalf of BAXTER
under this Agreement have been debarred under Section 306 of the FD&C Act.
12.3
Disclaimer of Warranties. Except for those warranties set forth in Sections 12.1
and 12.2 of this Agreement, BAXTER makes no warranties, written, oral, express
or implied, with respect to Product or the Production of Product. ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT HEREBY ARE DISCLAIMED BY BAXTER. NO WARRANTIES OF BAXTER MAY BE
CHANGED BY ANY REPRESENTATIVES OF BAXTER. CLIENT accepts Product subject to the
terms hereof.
12.4
CLIENT Warranties. CLIENT warrants that it has the right to give BAXTER any
information provided by CLIENT hereunder, and that BAXTER has the right to use
such information for the Production of Product. CLIENT further warrants that the
Bulk Conjugated Antibody and other CLIENT Supplied Components provided to BAXTER
hereunder will (1) conform to the applicable Kit Component Specifications and/or
Kit Specifications and (2) not be adulterated or misbranded within the meaning
of the FD&C Act.
12.5
Disclaimer of Warranties. Except for those warranties set forth in Section 12.4
of this Agreement, CLIENT makes no warranties, written, oral, express or
implied, with respect to Bulk Conjugated Antibody, other CLIENT Supplied
Components or Products. ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE AND NONINFRINGEMENT HEREBY ARE DISCLAIMED BY CLIENT. NO
WARRANTIES OF CLIENT MAY BE CHANGED BY ANY REPRESENTATIVES OF CLIENT. BAXTER
accepts Bulk Conjugated Antibody and other CLIENT Supplied Components subject to
the terms hereof.
 
 
 
 

17

--------------------------------------------------------------------------------


Article 13,  LIMITATION OF LIABILITY, WAIVER OF SUBROGATION AND REPLACEMENT OF
BULK CONJUGATED ANTIBODY AND OTHER CLIENT SUPPLIED COMPONENTS
13.1
Limitation of Liability. Under no circumstances shall either party be liable to
the other for loss of use or profits or other collateral, special,
consequential, incidental or punitive damages, including but not limited to the
cost of a recall, except as set forth in Sections 14 and 16, whether such claims
are founded in tort or contract. Without limiting the generality of the
foregoing and notwithstanding anything to the contrary herein, [CONFIDENTIAL
TREATMENT REQUESTED].
13.2
Waiver of Subrogation. All BAXTER Supplied Components and equipment used by
BAXTER in the Production of Product, other than those Components and equipment
that are specifically stated in this Agreement to be owned by CLIENT
(collectively, "BAXTER Property"), shall at all times remain the property of
BAXTER and BAXTER assumes risk of loss for the BAXTER Property until delivery of
Product to a common carrier as specified under Section 6.1. BAXTER hereby waives
any and all rights of recovery against CLIENT and its Affiliates, and against
any of their respective directors, officers, employees, agents or
representatives, for any loss or damage to BAXTER Property to the extent the
loss of damage is covered or could be covered by insurance (whether or not such
insurance is described in this Agreement).
13.3
Replacement of Bulk Conjugated Antibody. Risk of loss and responsibility for the
cost of lost Bulk Conjugated Antibody shall be as follows:
 
13.3.1
[CONFIDENTIAL TREATMENT REQUESTED].
 
13.3.2
[CONFIDENTIAL TREATMENT REQUESTED].
 
13.3.3
[CONFIDENTIAL TREATMENT REQUESTED].
 
13.3.4
Except as otherwise set forth in Sections 13.3.1, 13.3.2 and 13.3.3, with
respect to Products determined to be non-conforming in any calendar year under
Section 7.2, [CONFIDENTIAL TREATMENT REQUESTED].
 
13.3.5
Except as otherwise set forth in Sections 13.3.1, 13.3.2 and 13.3.3,
[CONFIDENTIAL TREATMENT REQUESTED].
 
13.3.6
For purposes of this Section 13.3 the replacement cost for Bulk Conjugated
Antibody shall be [CONFIDENTIAL TREATMENT REQUESTED].
 
13.3.7
[CONFIDENTIAL TREATMENT REQUESTED].
 
13.3.8
[CONFIDENTIAL TREATMENT REQUESTED].
13.4
Replacement of Other CLIENT Supplied Components. Risk of loss and responsibility
for the cost of lost [CONFIDENTIAL TREATMENT REQUESTED], shall be borne solely
by [CONFIDENTIAL TREATMENT REQUESTED].
13.5
[CONFIDENTIAL TREATMENT REQUESTED].
 
 
 
 

18

--------------------------------------------------------------------------------


Article 14,  INDEMNIFICATION
14.1
CLIENT Indemnification. CLIENT shall indemnify, defend and hold harmless BAXTER
and its Affiliates and any of their respective directors, managers, members,
officers, employees, authorized subcontractors and agents (collectively the
"Indemnified Parties") from and against any and all liabilities, obligations,
penalties, judgments, disbursements of any kind and nature, losses, damages,
costs and expenses (including, without limitation, reasonable attorney's fees
and costs) incurred as a result of any claims, demands, actions or other
proceedings by unaffiliated third parties against an Indemnified Party
[CONFIDENTIAL TREATMENT REQUESTED] arising out of property damage or personal
injury (including without limitation death) of third parties (collectively
"Claims"), resulting from [CONFIDENTIAL TREATMENT REQUESTED].
14.2
BAXTER Indemnification. BAXTER shall indemnify, defend and hold harmless CLIENT
and its Affiliates and any of their respective directors, officers, employees,
and agents from and against any and all Claims resulting [CONFIDENTIAL TREATMENT
REQUESTED].
14.3
Indemnitee Obligations. A party (the "Indemnitee") which intends to claim
indemnification under this Section 14 shall promptly notify the other party (the
"Indemnitor") in writing of any claim, demand, action, or other proceeding in
respect of which the Indemnitee intends to claim such indemnification; provided,
however, that failure to provide such notice within a reasonable period of time
shall not relieve the Indemnitor of any of its obligations hereunder except to
the extent the Indemnitor is prejudiced by such failure. The Indemnitee shall
permit, and shall cause its Affiliates, and their respective directors,
officers, employees, subcontractors and agents to permit, the Indemnitor, at its
discretion, to settle any such action, claim or other matter, and the Indemnitee
agrees to the complete control of such defense or settlement by the Indemnitor.
Notwithstanding the foregoing, the Indemnitor shall not enter into any
settlement that would adversely affect the Indemnitee's rights hereunder, or
impose any obligations on the Indemnitee in addition to those set forth herein,
in order for it to exercise such rights, without Indemnitee's prior written
consent, which shall not be unreasonably withheld or delayed. No such action,
claim or other matter shall be settled without the prior written consent of the
Indemnitor, which shall not be unreasonably withheld or delayed. The Indemnitee,
its Affiliates, and their respective directors, officers, employees,
subcontractors and agents shall reasonably cooperate with the Indemnitor and its
legal representatives in the investigation and defense of any claim, demand,
action, or other proceeding covered by the indemnification obligations of this
Section 14. The Indemnitee shall have the right, but not the obligation, to be
represented in such defense by counsel of its own selection and at its own
expense.
 
 
 
 

19

--------------------------------------------------------------------------------


Article 15,  INSURANCE
15.1
CLIENT Insurance. CLIENT shall procure and maintain, during the Term of this
Agreement and for a period one (1) year beyond the expiration date of the last
Product Produced under this Agreement, Commercial General Liability Insurance,
including without limitation, Product Liability and Contractual Liability
coverage (the "CLIENT Insurance"). The CLIENT Insurance shall cover amounts not
less than [CONFIDENTIAL TREATMENT REQUESTED] combined single limit and shall be
with an insurance carrier reasonably acceptable to BAXTER. BAXTER shall be named
as an additional insured on the CLIENT Insurance and CLIENT promptly shall
deliver a certificate of CLIENT Insurance and endorsement of additional insured
to BAXTER evidencing such coverage. If CLIENT fails to furnish such certificates
or endorsements, or if at any time during the Term of this Agreement BAXTER is
notified of the cancellation or lapse of the CLIENT Insurance, and CLIENT fails
to rectify the same within ten (10) calendar days after notice from BAXTER, in
addition to all other remedies available to BAXTER hereunder, BAXTER, at its
option, may obtain the CLIENT Insurance and CLIENT promptly shall reimburse
BAXTER for the cost of the same. Any deductible and/or self insurance retention
shall be the sole responsibility of CLIENT.
15.2
BAXTER Insurance. BAXTER is, and shall during the Term of this Agreement remain,
self-insured for the type of liability that could arise under this Agreement, to
the same extent and in the same manner as BAXTER maintains self-insurance for
similar activities. Notwithstanding the foregoing, except in the case of an
assignment of this Agreement by BAXTER to an Affiliate of Baxter Healthcare
Corporation, unless CLIENT otherwise reasonably agrees, any permitted assignee
or successor in interest to BAXTER under this Agreement (the "Successor") shall
procure and maintain, during the Term of this Agreement and for a period one (1)
year beyond the expiration date of the last Product Produced under this
Agreement, Commercial General Liability Insurance, including without limitation,
Product Liability and Contractual Liability coverage (the "Successor
Insurance"). The Successor Insurance shall cover amounts not less than
[CONFIDENTIAL TREATMENT REQUESTED] combined single limit and shall be with an
insurance carrier reasonably acceptable to CLIENT. CLIENT shall be named as an
additional insured on the Successor Insurance and Successor promptly shall
deliver a certificate of Successor Insurance and endorsement of additional
insured to CLIENT evidencing such coverage. If Successor fails to furnish such
certificates or endorsements, or if at any time during the Term of this
Agreement CLIENT is notified of the cancellation or lapse of the Successor
Insurance, and Successor fails to rectify the same within [CONFIDENTIAL
TREATMENT REQUESTED] after notice from CLIENT, in addition to all other remedies
available to CLIENT hereunder, CLIENT, at its option, may obtain the Successor
Insurance and Successor promptly shall reimburse CLIENT for the cost of the
same. Any deductible and/or self insurance retention shall be the sole
responsibility of Successor.
Article 16,  RECALL OF PRODUCT
16.1
Each party promptly shall notify the other if any Batch of Product is alleged or
proven to be the subject of a recall, market withdrawal or correction. CLIENT
shall be responsible for coordinating any recall, market withdrawal or field
correction of Product, and recall, market withdrawal or correction shall be
conducted in accordance with the provisions of the Quality Agreement. CLIENT
shall provide BAXTER with a copy of all documents relating to such recall,
market withdrawal or field correction. BAXTER shall cooperate with CLIENT
(including providing CLIENT with all data, information and documents requested
by CLIENT) in connection with such recall, market withdrawal or field
correction, at CLIENT's expense. [CONFIDENTIAL TREATMENT REQUESTED]
 
 
 
 

20

--------------------------------------------------------------------------------


[CONFIDENTIAL TREATMENT REQUESTED]

 
  Recall Class

--------------------------------------------------------------------------------

Number of Consignees

  I

  II

  III



--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

            N/A

--------------------------------------------------------------------------------

            N/A

--------------------------------------------------------------------------------

            N/A

--------------------------------------------------------------------------------


 
 
 
In the event a recall, market withdrawal or field correction is necessary
because [CONFIDENTIAL TREATMENT REQUESTED].
16.2
[CONFIDENTIAL TREATMENT REQUESTED].
Article 17, INTELLECTUAL PROPERTY
17.1
Existing Intellectual Property. Except as the parties may otherwise expressly
agree in writing, each party shall continue to own its existing patents,
trademarks, copyrights, trade secrets and other intellectual property, without
conferring any interests therein on the other party. Without limiting the
generality of the preceding sentence, CLIENT shall retain all right, title and
interest arising under the United States Patent Act, the United States Trademark
Act, the United States Copyright Act and all other applicable United States and
foreign laws, rules and regulations relating to Product, Bulk Conjugated
Antibody, CLIENT Supplied Components, labeling and trademarks associated
therewith (collectively, "CLIENT's Intellectual Property"). Neither BAXTER nor
any third party shall acquire any right, title or interest in CLIENT's
Intellectual Property by virtue of this Agreement or otherwise, except to the
extent expressly provided herein.
17.2
Individually Owned Inventions. Except as the parties may otherwise agree in
writing, all Inventions (as defined herein) which are conceived, reduced to
practice, or created by a party in the course of performing its obligations
under this Agreement shall be solely owned and subject to use and exploitation
by the inventing party without a duty to account to the other party. For
purposes of this Agreement, "Invention" shall mean any invention, innovation,
improvement, development, discovery, computer program, device, trade secret,
method, know-how, process, technique or the like, whether or not written or
otherwise fixed in any form or medium, regardless of the media on which
contained and whether or not patentable or copyrightable. BAXTER hereby grants
to CLIENT a royalty-free, non-exclusive, worldwide license (with the right to
grant sublicenses) under all patent rights and other intellectual property
rights covering Inventions which are conceived, reduced to practice, or created
by BAXTER in the course of performing its obligations under this Agreement and
which relate directly to the Bulk Conjugated Antibody or other CLIENT Supplied
Components.
 
 
 
 

21

--------------------------------------------------------------------------------


17.3
Jointly Owned Inventions. All Inventions which are conceived, reduced to
practice, or created jointly by the parties and/or their respective agents
(i.e., employees or agents who would be or are properly named as co-inventors
under the laws of the United States on any patent application claiming any such
Invention) in the course of the performance of this Agreement shall be owned
jointly by the parties. Each party shall have full rights, subject to the
provisions of this Agreement, to freely exploit, transfer, license or encumber
its rights in any such jointly-owned Inventions and the patent rights and other
intellectual property rights therein without the consent of, or payment or
accounting to, the other party. The parties shall share equally in the cost of
mutually agreed patent filings with respect to all such jointly owned
Inventions. The decision to file for patent coverage on jointly owned Inventions
shall be mutually agreed upon, and the Parties shall select a mutually
acceptable patent counsel to file and prosecute patent applications based on
such joint Inventions.
17.4
Disclaimer. Except as otherwise expressly provided herein, nothing contained in
this Agreement shall be construed or interpreted, either expressly or by
implication, estoppel or otherwise, as: (i) a grant, transfer or other
conveyance by either party to the other of any right, title, license or other
interest of any kind in any of its Inventions or intellectual property,
(ii) creating an obligation on the part of either party to make any such grant,
transfer or other conveyance or (iii) requiring either party to participate with
the other party in any cooperative development program or project of any kind or
to continue with any such program or project.
17.5
Rights in IP. The party owning any solely-owned Invention shall have the world
wide right to control the drafting, filing, prosecution and maintenance of
patents covering such solely-owned Invention, including decisions about the
countries in which to file patent applications. Patent costs associated with the
patent activities described in this Section shall be borne by the sole owner.
Each party will cooperate with the other party, at the sole cost of the other
party, in the filing and prosecution of patent applications covering Inventions
solely owned by the other party. Such cooperation will include, but not be
limited to, furnishing supporting data and affidavits for the prosecution of
patent applications and completing and signing forms needed for the prosecution,
assignment and maintenance of patent applications.
17.6
Confidentiality of IP. The protection of each party's Confidential Information
is described in Section 18. Any disclosure of information by one party to the
other under the provisions of this Section 17 shall be treated as the disclosing
party's Confidential Information under this Agreement (subject to the exceptions
set forth in Section 1 of the Confidentiality Agreement). It shall be the
responsibility of the party preparing a patent application to obtain the written
permission of the other party to use or disclose the other party's Confidential
Information in the patent application before the application is filed and for
other disclosures made during the prosecution of the patent application.
Article 18,  CONFIDENTIAL INFORMATION, NONDISCLOSURE AND PUBLICITY
18.1
Confidentiality. It is contemplated that in the course of the performance of
this Agreement each party may, from time to time, disclose Confidential
Information to the other. In accordance with the terms and conditions of the
Confidentiality Agreement, each party shall maintain in confidence the
Confidential Information of the other party, shall not use or grant the use of
the Confidential Information of the other party except as expressly permitted
hereby, and shall not disclose the Confidential Information of the other party
except on a need-to-know basis to such party's directors, officers and employees
to the extent such disclosure is reasonably necessary in connection with such
party's activities as expressly authorized by this Agreement.

22

--------------------------------------------------------------------------------




18.2
Prior Confidentiality Agreement. The Confidentiality Agreement, by reference, is
made a part hereof as though fully set forth herein. The Parties acknowledge
that BAXTER is the successor by assignment to Baxter Healthcare Corporation
under the Confidentiality Agreement, and BAXTER shall be bound by the terms of
the Confidentiality Agreement to the same extent as if BAXTER were an original
signatory thereto. The Confidentiality Agreement is amended (a) to govern all
disclosures by the parties hereunder, and [CONFIDENTIAL TREATMENT REQUESTED].
18.3
Third Party Disclosure. Either party may disclose Confidential Information of
the disclosing party to those Affiliates, agents and consultants who need to
know such information to accomplish the purposes of this Agreement
(collectively, "Permitted Recipients"); provided that such Permitted Recipients
are bound to maintain such Confidential Information in confidence to the same
extent as set forth in Section 18.1.
18.4
Litigation and Governmental Disclosure. Each party may disclose Confidential
Information hereunder to the extent such disclosure is reasonably necessary for
prosecuting or defending litigation, complying with applicable laws,
governmental regulations or court orders, or conducting pre-clinical or clinical
trials, provided that if a party is required by law or regulation to make any
such disclosure of the other party's Confidential Information it will, except
where impractical for necessary disclosures, for example in the event of a
medical emergency, give reasonable advance notice to the other party of such
disclosure requirement and will use good faith efforts to assist such other
party to secure a protective order or confidential treatment of such
Confidential Information required to be disclosed.
18.5
Limitation of Disclosure. The parties agree that, except as otherwise may be
required by applicable laws, regulations, rules or orders, including without
limitation the rules and regulations promulgated by the United States Securities
and Exchange Commission, and except as may be authorized in Section 18.4, no
information concerning this Agreement and the transactions contemplated herein
shall be made public by either party without the prior written consent of the
other.
18.6
Publicity and SEC Filings. The parties agree that the public announcement of the
execution of this Agreement shall only be by one or more press releases mutually
agreed to by the parties. The failure of a party to return a draft of a press
release with its proposed amendments or modifications to such press release to
the other party within [CONFIDENTIAL TREATMENT REQUESTED] of such party's
receipt of such press release shall be deemed as such party's approval of such
press release as received by such party. Each party agrees that it shall
cooperate fully and in a timely manner with the other with respect to all
disclosures to the Securities and Exchange Commission and any other governmental
or regulatory agencies, including requests for confidential treatment of
Confidential Information of either party included in any such disclosure.
 
 
 
 

23

--------------------------------------------------------------------------------


Article 19,  FORCE MAJEURE
19.1
Any delay in the performance of any of the duties or obligations of either party
hereto (except the payment of money), to the extent caused by an event outside
the affected party's reasonable control, shall not be considered a breach of
this Agreement, and unless provided to the contrary herein, the time required
for performance shall be extended for a period equal to the period of such
delay. Such events shall include without limitation, acts of God; acts of public
enemies; insurrections; riots; injunctions; embargoes; labor disputes, including
strikes, lockouts, job actions, or boycotts; fires; explosions; floods;
shortages of material or energy; delays in the delivery of raw materials; acts
or orders of any government or agency thereof or other unforeseeable causes
beyond the reasonable control and without the fault or negligence of the party
so affected. The party so affected shall give prompt written notice to the other
party of such cause and a good faith estimate of the continuing effect of the
force majeure condition and duration of the affected party's nonperformance, and
shall take whatever reasonable steps are appropriate to relieve the effect of
such causes as rapidly as possible. [CONFIDENTIAL TREATMENT REQUESTED].
Article 20,  NOTICES
20.1
All notices hereunder shall be delivered by facsimile (confirmed by overnight
delivery), or by overnight delivery with a reputable overnight delivery service,
to the following address of the respective parties:

    If to BAXTER:   Baxter Pharmaceutical Solutions LLC
927 South Curry Pike
Bloomington, Indiana 47403
Attn: Alisa K. Wright, Vice President of Business Affairs
 
 
 
 
Telefax No. 812-332-3079
Telephone No. 812-333-0887
 
 
With a copy to:
 
Baxter Healthcare Corporation
One Baxter Parkway
Deerfield, Illinois 60015-4633
Attn: General Counsel
 
 
 
 
Telefax No. (847) 948-2450
Telephone No. (847) 948-2600
 
 
If to CLIENT:
 
IDEC Pharmaceuticals Corporation
3030 Callan Road
San Diego, California 92121
Attn: President
 
 
 
 
Telefax No. (858) 431-8755
Telephone No. (858) 431-8500

24

--------------------------------------------------------------------------------


 
 
With a copy to:
 
IDEC Pharmaceuticals Corporation
3030 Callan Road
San Diego, California 92121
Attn: Company Secretary
 
 
 
 
Telefax No. (858) 431-8755
Telephone No. (858) 431-8500


 
Notices shall be effective on the day of receipt. A party may change its address
listed above by notice to the other party given in accordance with this section.
Article 21,  APPLICABLE LAW
21.1
This Agreement is being delivered and executed in the State of Indiana. In any
action brought regarding the validity, construction and enforcement of this
Agreement, it shall be governed in all respects by the laws of the State of
Indiana, without regard to the principals of conflicts of laws.
Article 22,  ASSIGNMENT
22.1
Neither party shall assign this Agreement or any part hereof or any interest
herein to any third party (or use any subcontractor) without the written
approval of the other party. In addition, no consent shall be required (a) in
the case of an assignment by BAXTER to an Affiliate of Baxter Healthcare
Corporation, or (b) in the case of a transaction involving the merger,
consolidation, change in control or sale of all or substantially all of the
assets of the party seeking such assignment or transfer and such transaction
relates to the business covered by this Agreement and the resulting entity
assumes all of the obligations under this Agreement. No assignment shall be
valid unless the permitted assignee(s) assumes all obligations of its assignor
under this Agreement. No assignment shall relieve any party of responsibility
for the performance of its obligations hereunder. Any purported assignment in
violation of this section shall be void.
Article 23,  ALLIANCES
23.1
Notwithstanding anything to the contrary herein, BAXTER agrees that CLIENT shall
have the right to enter into alliances with third parties who may engage in
joint (with CLIENT) or unilateral marketing and promoting of Product or any
combination of products that includes Product.
Article 24,  TAXES
24.1
CLIENT shall pay all national, state, municipal or other sales, use, excise,
import, property, value added, or other similar taxes, assessments or tariffs
assessed upon or levied against the sale of Product to CLIENT pursuant to this
Agreement or the sale or distribution of Product by CLIENT (or at CLIENT's sole
expense, defend against the imposition of such taxes and expenses). BAXTER shall
notify CLIENT of any such taxes that any governmental authority is seeking to
collect from BAXTER, and CLIENT may assume the defense thereof in BAXTER's name,
if necessary, and BAXTER agrees to fully cooperate in such defense to the extent
of the capacity of BAXTER, at CLIENT's expense. BAXTER shall pay all national,
state, municipal or other taxes on the income resulting from the sale by BAXTER
of Product to CLIENT under this Agreement, including but not limited to, gross
income, adjusted gross income, supplemental net income, gross receipts, excess
profit taxes, or other similar taxes.
 
 
 
 

25

--------------------------------------------------------------------------------


Article 25,  SUCCESSORS AND ASSIGNS
25.1
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, their successors and permitted assigns.
Article 26,  ENTIRE AGREEMENT
26.1
This Agreement, together with the Product Master Plan and the Confidentiality
Agreement, constitutes the entire agreement between the parties concerning the
subject matter hereof and supersedes all written or oral prior agreements,
understandings and representations with respect thereto.
Article 27,  SEVERABILITY
27.1
If any term or provision of this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or provision hereof, and this
Agreement shall be interpreted and construed as if such term or provision, to
the extent the same shall have been held to be invalid, illegal or
unenforceable, had never been contained herein.
Article 28,  WAIVER AND MODIFICATION OF AGREEMENT
28.1
No waiver or modification of any of the terms of this Agreement (including the
[CONFIDENTIAL TREATMENT REQUESTED] hereto), the Product Master Plan or the
Confidentiality Agreement, shall be valid unless in writing and signed by an
authorized representative of each party. Failure by either party to enforce any
rights under this Agreement shall not be construed as a waiver of such rights
nor shall a waiver by either party in one or more instances be construed as
constituting a continuing waiver or as a waiver in other instances.
Article 29,  INDEPENDENT CONTRACTORS
29.1
BAXTER and CLIENT are acting under this Agreement as independent contractors and
neither shall be considered an agent of, or joint venturer with, the other.

26

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Commercial Supply
Agreement to be signed by their duly authorized representatives as of the
Effective Date written above.

  "BAXTER"     "CLIENT"
BAXTER PHARMACEUTICAL SOLUTIONS LLC
 
IDEC PHARMACEUTICALS CORPORATION
By:
 
 
By:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Alisa Wright   Name:          

--------------------------------------------------------------------------------

Title: Vice President   Title:          

--------------------------------------------------------------------------------

27

--------------------------------------------------------------------------------
